Citation Nr: 1630113	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to November 1975; the appellant is the Veteran's spouse.  The Veteran and the appellant married in November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma, which denied the appellants claim for DEA benefits.  The appellant timely appealed that decision.

In November 2014, the Board denied the appellant's claim and she appealed that determination to the Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Remand, the parties requested that the Court vacate and remand the Board's November 2014 decision.  In a December 2015 Order, the Court granted the Joint Motion.

Since that time, the appellant has submitted additional evidence, but in an April 2016 statement the appellant's representative waived initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The appellant became eligible for Chapter 35 DEA spousal education benefits on February 3, 1994, the date the Veteran's award of TDIU was effective; the Veteran was notified of his TDIU award by a September 21, 1995, letter and a September 25, 1995 letter notified him that his spouse might be entitled to educational assistance.

2.  The appellant's eligibility period for DEA benefits began on September 21, 1995, the date of notification, and ended on September 21, 2005.
 
3.  The appellant's first application for Chapter 35 DEA spousal education benefits was received in May 2011, after the expiration of her delimiting date and the RO made an initial determination regarding her eligibility in June 2011.
 
4.  The appellant has not demonstrated that she had a mental or physical disability that prevented her from initiating or completing her chosen program of education during her eligibility period.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the appellant's delimiting date for DEA benefits under Chapter 35, Title 38 of the United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2014); 38 C.F.R. §§ 21.3046, 21.3047 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in situations that are governed by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This case relates to educational benefits that are governed by Chapter 35 of Title 38 and, as such, the VCAA does not apply to Chapter 35 benefits.  Further, this case turns on the interpretation of the regulations governing payment of VA educational benefits.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004). 

Moreover, as noted above, the above referenced Joint Motion did not note any failure with respect to VA's duties to notify and assist in this case.  In addition, the Board points out that the RO sent the appellant letters dated in September 2011 and October 2011 that explained what evidence the appellant should submit to substantiate her claim.  Such letters were sent prior the last adjudication of her claim in the October 2011 Statement of the Case (SOC).  Additionally, she was provided the relevant regulations in the October 2011 SOC. 

The Board finds that under the circumstances outlined above the RO has satisfied its duties to notify and assist the appellant and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Law and Analysis

The appellant is seeking an extension of the delimiting date for Chapter 35 DEA benefits in order to begin her education.  She essentially argues that due to the caring for her sick mother, who eventually died in September 1999, and the Veteran, who also was in poor health, she was precluded her from pursuing her educational goals.  In a statement dated in February 2016, she argued for the first time that she was unable to attend classes due to her own problems with asthma.

Basic eligibility for Chapter 35 benefits is established for the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(D)(i) (West 2014); 38 C.F.R. § 21.3021(a)(3)(i) (2015). 

The beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  See 38 U.S.C.A. § 3512(b)(1) (West 2014); 38 C.F.R. § 21.3046(a) (2015). 

In this case, the Veteran and the appellant were married in November 1975.  In a September 1995 rating decision, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective February 3, 1994.  The rating decision also found the Veteran to have a permanent and total disability rating for the basis of an award of DEA benefits and eligibility for DEA benefits was granted in the same rating decision.  The Veteran was notified of that TDIU award and DEA eligibility in a September 21, 1995 letter.  Accordingly, the initial eligibility date most advantageous to the appellant in this case is September 21, 1995.  As explained above, the beginning eligibility date for DEA benefits for the appellant would be the date of notification, as that date was later (and, therefore, more advantageous to the appellant) than the effective date of the total and permanent disability rating for the Veteran.

A subsequent September 25, 1995 letter to the Veteran explained that the appellant also might be eligible for DEA benefits and included the following: "Your spouse may be entitled to educational assistance.  The benefit is explained in the enclosed VA Form 22-73-3.  To claim this benefit, complete the enclosed application (VA Form 22-5490) and return it to this office."  (Emphasis added.)  Thus, it is clear that the September 1995 rating decision did not constitute a determination of eligibility with respect to the appellant.  Instead, the Veteran was notified that the appellant might be eligible for DEA benefits and that if she desired such benefits to complete and submit the application.  The appellant did not file a claim for DEA benefits at that time or for many years thereafter.

The JMR was based on a finding that the Board had provided inadequate reasons and bases for its decision.  The parties were confused by a Board finding that the appellant had not submitted an application for Chapter 35 benefits prior to December 27, 2001 and another finding that the Veteran had been awarded Chapter 35 benefits in September 1995, effective February 3, 1994.

The September 1995 decision found that the Veteran was eligible for Chapter 35 benefits, but made no determination regarding his spouse, the appellant.  The September 25, 1995 letter advised the Veteran that his spouse "may" be eligible for education assistance, but to claim the benefit it would be necessary to complete and return an enclosed application.  

The record does not show that the appellant or the Veteran submitted an application for her to receive Chapter 35 benefits until 2011.

The appellant has not reported a specific application for DEA benefits prior to May 2011.  In that application, she did check a box indicating that she had made a prior application for Chapter 35 benefits; but she has never reported a specific earlier application and the record includes no such application.  In her contentions, the appellant appears to concede that she had not made an earlier application inasmuch as she contends she was unaware that there was a time limit for applying.  In the June 2011 determination letter, the RO for the first time considered the appellant's eligibility for DEA benefits.

Regarding the duration of the appellant's period of eligibility that began in September 1995, the Board has initially considered the judicial holding in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply to the appellant's claim.  In Ozer, the Court essentially permitted Chapter 35 eligible spouses an unlimited delimiting period for benefits due to technical problems in the language of the governing statute.  Subsequent to the Court's decision, Congress changed the law under 38 U.S.C.A. § 3512 to essentially invalidate the Ozer decision as to determinations of eligibility made after December 27, 2001, whether pursuant to an original claim, a reapplication, or an attempt to reopen a claim.  See Public Law No 107-103, § 108, 115 Stat. 976, 985 (Dec. 27, 2001) (codified at 38 U.S.C.A. §§ 3511, Note & 3512).  

Under the revised law, spouses are entitled to a 10-year delimiting period, in which they may, upon first becoming eligible, use Chapter 35 benefits.  Although the law included a special "saving" provision for those spouses granted Chapter 35 benefits prior to December 27, 2001, pursuant to the unlimited delimiting period provided under Ozer, the appellant does not fall under this finite category.  Public Law No 107-103, § 108(c)(4), 115 Stat. at 985 (codified at 38 U.S.C.A. § 3511, Note).  As discussed above, the appellant initially filed for DEA benefits in May 2011 and the RO originally determined her eligibility for such benefits in June 2011, which is after December 27, 2001.  As noted, the September 25, 1995 letter to the Veteran notified him only that the appellant might be eligible for DEA benefits, but directed that a claim be submitted to definitively determine eligibility.  As such, a determination regarding the appellant's eligibility for DEA benefits was not made until after December 27, 2001.  Hence, the provisions of Ozer are not applicable and the appellant is not entitled to an unlimited delimiting period for DEA benefits.

Additionally, certain spouses may be entitled to a 20-year period of eligibility if a Veteran's disability was determined to be permanent and total in nature no later than three years after the Veteran's discharge from service.  38 U.S.C.A. § 3512(b)(1)(D) (West 2014).  The requirements for the 20-year period are not met in this case; hence, it will not be discussed further.  Therefore, pursuant to 38 U.S.C.A. § 3512, the appellant had a 10-year period of eligibility for DEA benefits beginning September 21, 1995, with a delimiting date of September 21, 2005.  38 U.S.C.A. § 3512 (West 2014). 

The period of eligibility for DEA benefits can be extended only under certain circumstances.  First, the period can be extended pursuant to 38 C.F.R. § 21.3046(c)(3), which provides for extensions when the spouse during the eligibility period is ordered to certain types of active duty (e.g., full time National Guard duty).  This provision is not applicable in the appellant's case, as there has been no evidence that she has served in the military, nor has she claimed to have had any active duty service during the relevant time period.

Second, the 10-year delimiting period may be extended if the eligible spouse or surviving spouse: (1) applies for the extension within the appropriate time limit; (2) "[w]as prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047 (2015); see 38 U.S.C.A. § 3512(b)(2) (West 2014).  It must be "clearly established" by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i). 

A second basis for the JMR was the appellant's report that she had been forced to withdraw from schooling in 1998 due to "sickness."  The parties to the JMR agreed that if this report referred to the appellant's illness, it could raise the possibility of extending the delimiting date.

Under 38 C.F.R. § 21.1033(c), the time limit for filing a claim for an extended period of eligibility for DEA benefits is either: (1) one year from the date on which the spouse's, surviving spouse's, veteran's, reservist's, or other eligible individual's original period of eligibility ended; or (2) One year from the date on which the spouse's, surviving spouse's, veteran's, reservist's, or other eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  In this case, the appellant clearly did not file for an extended period of eligibility within one year of the date that original eligibility ended.  

Nor is there evidence that she submitted her claim for an extended period of eligibility within one year of when a physical or mental disability no longer prevented her from beginning or resuming a chosen program of education.  The appellant has recently submitted evidence of ongoing treatment for asthma, which she contends prevented her from beginning a chosen program of education.  These medical records do not establish that a program of education was medically infeasible for any period after September 1995.

In June 2000, the appellant reported acute exacerbations of asthma 2 times per month and reported multiple hospitalizations during her teen years.  Her exercise regimen included walking.  The treatment provider noted that her asthma was stable.  In December 2000, the appellant reported a past history of asthma, with hospitalization as a child.  Currently, the asthma was controlled and much improved since starting steroids.  At that time, she had no complaints.  In April 2001, the appellant had scattered bilateral occasional wheezing and was assessed with asthmatic bronchitis.  At that time, she complained of a 3 day history of coughing and shortness of breath.  In December 2002, the appellant's lungs were clear and without wheezing.  An April 2003 VA treatment record documented a routine follow-up appointment for asthma, at which time the appellant had no specific complaints.  

Although the undersigned is very sympathetic towards the appellant's situation, the medical evidence of record does not clearly establish that a program of education was medically infeasible for any period from September 1995.  38 C.F.R. § 21.3047(a)(2)(i) (2015).  The appellant received ongoing treatment for asthma; however, all the medical evidence of record during the relevant time period indicates that she was stable.  Her exercise regimen included walking and she has not described how her asthma prevented a course of education.  To the extent that she experienced 2 exacerbations of asthma per month for some period (as detailed in the June 2000 VA treatment record), the treatment provider at the time concluded that the appellant's asthma condition was stable.  Although she was hospitalized for her asthma when she was younger, there is no evidence or contention of hospitalization during the relevant time period.  Moreover, the asthma problems did not prevent her from acting as the primary caregiver for her sick mother, as well as providing care to her husband.  Therefore, the evidence does not clearly establish that pursuing a course of education was medically infeasible solely because of her mental health or physical disabilities. 

The appellant also has emphasized that it was her need to care for her mother and husband that prevented her from starting an education program, including as the sole caregiver for her mother prior to her death in 1999.  Unfortunately, there is no statutory or regulatory provision allowing for an extension of the delimiting date because of the care of her family.  Instead, the law requires that the appellant have her own disability that prevented her from initiating or completing her education program.  The term "disability" in § 21.3047 (a)(2) refers to a disability of a spouse.  This is evidenced by a reading of the entire section, to include § 21.3047(a)(2)(ii), which specifically states "an eligible spouse or surviving spouse who is disabled . . ."  The regulation's language is plain and its meaning is clear.  See Paralyzed Veterans of Am. v. Ellerbe Becket Architects and Engs., P.C., 950 F.Supp. 389, 392 (D.D.C.1996) ("An agency is empowered to interpret its own regulations so long as such interpretation is reasonable in light of the text and purpose of the statute and consistent with the statute and regulation.").

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing an extension of the delimiting date for DEA benefits are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant's request for an extension of the delimiting date for her DEA benefits.  Therefore, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to an extension of the appellant's delimiting date for DEA spousal education benefits under Chapter 35, Title 38 of the United States Code, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


